UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7833



PRINCE ADESEGUN FADAYIRO,

                                              Petitioner - Appellant,

             versus


WILLIE SCOTT, Warden; JOHN ASHCROFT, Attorney
General, United States Department of Justice,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-651-5-HC-BO)


Submitted:    March 20, 2003                 Decided:   March 25, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Prince Adesegun Fadayiro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Prince Adesegun Fadayiro, a federal prisoner, appeals the

district court’s orders denying relief on his petition filed under

28 U.S.C. § 2241 (2000) and motion for reconsideration.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.      See Fadayiro v.

Scott, No. CA-02-651-5-HC-BO (E.D.N.C. Sept. 13, 2002; filed Oct.

8, 2002 & entered Oct. 10, 2002).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2